Citation Nr: 1528638	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  05-29 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran is represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In November 2013, the Board issued a decision denying the Veteran's claim of entitlement to service connection for a right ankle disability.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Joint Motion for Remand (Joint Motion), the Court remanded the appeal for additional development and consideration.

In May 2015, the Veteran submitted to the RO a new VA Form 21-22 appointing the Puerto Rico Office of Public Advocate for Veterans as his representative.  As this form was received over 90 days after the Veteran's appeal was certified to the Board, and there was no motion submitted or showing of good cause for the delay, Vietnam Veterans of America remains the Veteran's representative until the case returns to the RO.  See 38 C.F.R. § 20.1304(b)(1)(i) (2014).  


VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion. 38 C.F.R. § 20.904(a) (2014).  In November 2013, the Board issued a decision denying the Veteran's claim of entitlement to service connection for a right ankle disability.  Thereafter, the Veteran appealed the Board's decision to the Court.  Based on a February 2015 Joint Motion, the Court remanded the appeal for additional development and consideration.  Accordingly, the Board's November 2013 decision is vacated herein, and a new decision on this issue will be entered as if the November 2013 decision had never been issued.

REMAND

In September 2004, the Veteran submitted a claim of entitlement to service connection for a right ankle disability, which was denied in a November 2004 rating decision.  Thereafter, the Veteran perfected an appeal.  In February 2009, the Board remanded the Veteran's claim in order to provide the Veteran a VA examination and obtain an etiological opinion.  In January 2012, the Board determined that the VA examiner's opinion was inadequate and remanded the matter for a new VA examination and to obtain records from the Social Security Administration.  As noted above, in November 2013, the Board issued a decision denying the Veteran's claim of entitlement to service connection for a right ankle disability.  Thereafter, the Veteran appealed the Board's decision to the Court.  Based on a February 2015 Joint Motion, the Court remanded the appeal for additional development and consideration.

A review of the Veteran's claims file reveals VA treatment records from the San Juan VAMC dated January 1977 through October 2004 and September 2011 through February 2012.  As noted above, the record contains references to a diagnosis of traumatic arthropathy of the ankle rendered at the San Juan VA Medical Center (VAMC) in April 2011; however, the claims file does not contain VA treatment records for this time period.  Accordingly, a remand is necessary in order to obtain the Veteran's complete VA treatment records from the San Juan VAMC from October 2004 to the present.  See 38 C.F.R. 3.159(c)(2) (2014).  

After obtaining the above-referenced VA treatment records, the RO must provide the Veteran another VA examination and obtain a medical opinion addressing the nature and etiology of any currently diagnosed right ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).  

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all treatment for a right ankle disability.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain all pertinent records from the San Juan VAMC dated in or after October 2004.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate examination to determine whether a right ankle disorder is related to his military service.  All electronic records, including all treatment records obtained by the RO as a result of this Remand, must be made available to the examiner, and the examiner must indicate that these 

records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted, including x-rays of the right ankle, if necessary.  

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed right ankle disability was incurred in or due to the Veteran's active duty service.  In doing so, the examiner must specifically consider and discuss: (1) a July 1975 service treatment record showing that the Veteran dropped an ammo box on his right foot and fractured his third toe, (2) two September 1975 service treatment records showing complaints of right ankle pain; (3) a January 1976 service treatment record showing marked swelling with tenderness over the right external malleolus, with x-rays revealing a possible small, non-displaced chip fracture off the lateral side of the distal tibia; (4) a November 1990 VA treatment record showing a complaint of right ankle pain and swelling, with x-rays showing no bony or joint pathology; and (5) an April 2011 VA treatment record showing a diagnosis of traumatic arthropathy of the ankle.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for 

information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a right ankle disability must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

